—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rules which prohibit inmates from engaging in violent conduct, assaulting a staff member, making threats and disobeying a direct order. The charges stemmed from petitioner’s failure to obey a directive during a strip search and an ensuing struggle due to petitioner’s uncooperative conduct. The detailed misbehavior report and testimony of the correction officers involved in the incident provide substantial evidence to support the determination of petitioner’s guilt, despite minor discrepancies in the testimony (see, Matter of Ross v Bolak, 256 AD2d 789). Furthermore, even if petitioner’s claim of Hearing Officer bias was preserved *767for our review (see, Matter of Plummer v Barkley, 247 AD2d 714, 715), we would find it to be without merit.
Mikoll, J. P., Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.